Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to a final Office action mailed on 11/01/2021 ("11-01-21 OA"), the Applicant canceled claims 1-2 and 4-14 and amended the title on 01/27/2022.  Previously-indicated allowed independent claim 3 and withdrawn claims 15-19 are pending. 

Response to Arguments
Applicant's amendments have overcome the objection to the Specification set forth starting on page 3 under line item number 1 of the 11-01-21 Final OA.
Applicant's cancelation of claims 1 and 14 have overcome the objection to the Drawings set forth starting on page 4 under line item number 2 of the 11-01-21 Final OA.
Applicant's cancelation of claims 1, 2 and 4-14 have overcome the 35 U.S.C. 112(a) rejection of claims 1, 2 and 4-14 set forth starting on page 4 under line item number 1 of the 03-25-19 OA.




Examiner’s Amendment.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	01/31/2022, the examiner called the Attorney of Record, Michael J. Musella (Reg. No. 39,310), for an examiner's amendment to cancel or amend withdrawn claims 15-19.  The Attorney of Record called on 02/07/2022 to propose amending the withdrawn claims 15-19 for rejoinder.  The Attorney of Record authorized the examiner's amendment (see below) on 02/07/2022 at 12:54 A.M. PCT.  

Claims 15 and 16 have been amended. 
15. 	 (Withdrawn-currently amended) A method of manufacturing a display panel, comprising,
providing a first substrate and a second substrate; 
forming a first electrode layer on the first substrate;
forming spacers on the second substrate; 
forming an auxiliary electrode layer to cover the second substrate;
forming a solidification inhibiting layer around each of the spacers; 
applying a sealant onto the first substrate or the second substrate; 
arranging the first substrate and the second substrate to be opposite to each other, so that the sealant, first electrode layer, the auxiliary electrode layer, the spacers and the solidification inhibiting layer are sandwiched between the first substrate and the second substrate; 
and the solidification inhibiting layer is configured to surround each of the spacers to inhibit spreading of the sealant to the spacers, and the sealant includes an epoxy-based organic material, and the solidification inhibiting layer includes at least one of sodium ions and potassium ions.

16. 	(Withdrawn-currently amended) The manufacturing method according to claim 15, further comprising,
curing the sealant with ultraviolet light before the first substrate and the second substrate are arranged oppositely to each other


Election/Restrictions (Rejoinder)
Previously-withdrawn claims 15 and 16 have been amended via examiner's amendment to include the limitations of the allowed independent claim 3 directed to elected Species I, infra.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I and Species II, as set forth in the Restriction Requirement mailed on 05/14/2021, is hereby withdrawn.  Previously-withdrawn and amended claims 15 and 16 and the previously-withdrawn claims 17-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	After the rejoinder, claims 3 and 15-19 are pending. 

Allowable Subject Matter
Claims 3 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 3 is allowed for the same reason as stated on page 6 under line item number 4 of the 11-01-21 Final OA.

Independent claim 15 is allowed, because the prior art of record, fails to disclose or suggest, in combination with the other claimed elements in claim 15, 
wherein the solidification inhibiting layer is provided between the sealant and each of the spacers, and is configured to surround each of the spacers to inhibit spreading of the sealant to the spacers, and the sealant includes an epoxy-based organic material, and the solidification inhibiting layer includes at least one of sodium ions and potassium ions.
Claims 16-19 are allowed, because they depend from the allowed independent claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        07 February 2022